Citation Nr: 0726068	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-38 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to an earlier effective date prior to April 4, 
2005 for the grant of service connection for cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


REPRESENTATION

Appellant represented by: Francisco S. Adriano, Jr., Attorney
	


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1942 to August 1942 and from March 1945 to June 
1946.  He was a Prisoner of War (POW) from April 1942 to 
August 1942.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which granted service connection for cause 
of the veteran's death, assigning an effective date of April 
4, 2005, the date the RO received a formal claim.  The RO 
issued a notice of the decision in June 2005, and the 
appellant timely filed a Notice of Disagreement (NOD) with 
respect to the effective date assigned in August 2005.  
Subsequently, in October 2005 the RO provided a Statement of 
the Case (SOC), and thereafter, in December 2005, the 
appellant timely filed a substantive appeal.

A September 2005 RO decision granted the appellant's claim 
for entitlement to additional compensation based upon her 
need for aid and attendance for accrued benefits purposes.  
The RO noted that the appellant did not file this claim 
within one year of the veteran's death (see 38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c)), but the RO conceded that it 
had failed to notify her of the one-year time limit for 
filing claims for benefits for accrued benefits purposes 
only.  Under this circumstance, and because the record showed 
that she was entitled to additional compensation based upon 
her need for aid and attendance, the RO found that the one-
year time limit did not bar the benefit sought. 

The appellant requested a videoconference hearing on the 
matter currently on appeal, which was held in May 2007 before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

Finally, the Board notes that the appellant's attorney 
asserted at the recent Board hearing, in essence, that the 
appellant was entitled to a higher rate of compensation based 
upon the grants of service connection for the cause of the 
veteran's death and aid and attendance for accrued benefits 
purposes.  Certain revised regulations pertaining to Filipino 
veterans and their beneficiaries became effective February 
16, 2006.  See 71 Fed. Reg. 8,215 (Feb. 16, 2006).  While 
those regulations were published and became effective during 
the pendency of this appeal, a review of the revised 
regulations does not disclose any pertinent change that would 
affect the outcome of the earlier effective date claim on 
appeal, as they pertain to rates and dollar amounts for the 
payment of benefits which have been granted.  Therefore, a 
remand for the purpose of advising the appellant of the 
revised regulations is not warranted.  However, the Board 
refers this matter to the RO for any indicated action.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of her claim and has notified her of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, the presumed 
prejudice to the appellant has been rebutted.

2.	The veteran died in March 2003, and the appellant 
submitted an informal claim for death benefits in April 
2003.

3.	The RO did not receive a formal application for death 
benefits until April 4, 2005.


CONCLUSION OF LAW

An effective date earlier than April 4, 2005 for the grant of 
service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5110, 
7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.150, 
3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2005 letter sent to the appellant by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
appellant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The April 2005 letter from the RO satisfies these mandates.  
It informed the appellant about the type of evidence needed 
to support her death benefits claim.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the appellant, such as medical records, employment records 
and records held by any Federal agency, provided the 
appellant gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the appellant in obtaining these records, she 
carried the ultimate burden of ensuring that VA received all 
such records.  The letter informed her that VA would solicit 
a medical opinion if necessary to render a decision on the 
claim.  It also specifically asked the appellant to provide 
VA with any other supporting evidence or information in her 
possession.  The Board thus finds that the appellant was 
effectively informed to submit all relevant evidence in her 
possession, and that she received notice of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403.

With respect to the Dingess requirements, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim in the April 2005 
letter, as well as notice of the type of evidence necessary 
to establish a rating or effective date for the rating in a 
subsequent, January 2007 correspondence.           

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the appellant prior to 
the June 2005 RO decision that is the subject of this appeal 
in its April 2005 letter.  As for the belated notice of the 
two Dingess elements provided after the RO decision in 
January 2007, the Board must presume that such an error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at *7; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that the presumption of prejudice to the 
appellant is rebutted, as she had a full and fair opportunity 
to participate effectively in the processing of her claim.  
The Board finds it noteworthy that the appellant received 
notice of these Dingess elements in January 2007 and 
thereafter partook in a videoconference hearing before the 
Board in May 2007 where she made no mention of the defective 
timing of these two Dingess elements.  In such a 
circumstance, the Board cannot conclude that this defect in 
timing affected the essential fairness of the adjudication, 
and therefore, the presumption of prejudice is rebutted.  
Sanders,  -- F.3d --, 2007 WL 142720 at *10.  
    
b. Duty to Assist
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the claimant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

In the instant case, the RO had no duty to provide a medical 
examination of opinion, as the issue currently on appeal 
pertains to effective dates. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Analysis

a. Informal Claim
The appellant claims entitlement to an earlier effective date 
for her death benefits reaching back to the date of the 
veteran's death, rather than the date the RO received her 
formal claim for such benefits, because she filed an informal 
claim within one year of the veteran's death.  See 38 C.F.R. 
§ 3.400(c)(2); Appellant's NOD at 2 (rec'd Aug. 26, 2005) 
(contending that her DIC "should logically retroact to the 
time of the death of the veteran").  For the reasons set 
forth below, the Board determines that an earlier effective 
date is not warranted.     

According to 38 C.F.R. § 3.152(a), a "specific claim in the 
form prescribed by [VA] must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA."  38 C.F.R. § 3.152(a); accord 
38 U.S.C.A. § 5101.  If a claimant files such a claim and VA 
grants it, pursuant to 38 C.F.R. § 3.400(c)(2), the effective 
date of an award of death benefits to a surviving spouse, 
where the veteran has died from a service connected 
disability after his service separation, will be the 
"[f]irst day of the month in which the veteran's death 
occurred if claim is received within 1 year after the date of 
death; otherwise, date of receipt of claim."  38 C.F.R. 
§ 3.400(c)(2) (emphasis added); accord 38 U.S.C. § 5110(d) 
(providing that the effective date of an award of DIC 
benefits "for which application is received within one year 
from the date of death shall be the first day of the month in 
which the death occurred").  38 C.F.R. § 3.1(p), in turn, 
defines "Claim-Application" as "a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (emphasis added); accord 
Hartman v. Nicholson, 483 F.3d 1311, 1315 (Fed. Cir. 2007) 
(discussing § 3.1(p)); Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).  In addition, the Board parenthetically 
notes that no VCAA notification duties attach after the 
submission of an informal claim, as it does not qualify as a 
"complete or substantially complete" application for 
benefits.  38 U.S.C.A. § 5103(a).
   
The issue in the instant appeal concerning the proper 
effective date for service connection for cause of the 
veteran's death, therefore, amounts to whether the RO 
received a "claim" (formal or informal communication) for 
death benefits from the appellant within one year after the 
veteran's death.  If it did, then an effective date reaching 
back to the "[f]irst day of the month in which the veteran's 
death occurred" should apply; if not then the date of 
receipt of the claim will control.  38 C.F.R. § 3.400(c)(2).    

The record reflects that the RO received a VA Form 21-534 (a 
formal application for death benefits) on April 4, 2005.  The 
veteran's death certificate discloses that he died more than 
one year before, on March [redacted], 2003, therefore, the Board 
finds that the RO did not receive a "formal" claim for 
death benefits within a year of the veteran's death.  
Accordingly, VA cannot assign an earlier effective date of 
March 1, 2003 (the first day of the month in which the 
veteran's death occurred) based on the date that the RO 
received the appellant's formal claim.  See 38 C.F.R. 
§ 3.400(c)(2).         

This does not resolve the issue, however, of whether the RO 
received an "informal" claim for such benefits within one 
year of the veteran's March 2003 death.  In terms of what 
constitutes the filing of an informal claim, according to 
38 C.F.R. § 3.155(a), "[a]ny communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by [VA], from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim."  38 C.F.R. 
§ 3.155(a).  Such an informal claim must identify the benefit 
sought, but need not do so with particular specificity in 
terms of citations to applicable statutes or regulations.  
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (noting that 
"any communication or action indicating an intent to apply 
for a VA benefit may be considered an informal claim as long 
as such informal claim identifies the benefit being 
sought"); Servello, 3 Vet. App. at 199 (holding that § 
3.155(a) does not require a claimant to "specifically" 
identify benefit being sought and noting that the Board may 
not reject a correspondence as a claim "merely because it 
does not expressly raise the provision which corresponds to 
the benefits sought").  In addition, "[u]pon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim."  38 C.F.R. 
§ 3.155(a) (emphasis added).    
   
In a correspondence received by the RO on April 29, 2003, the 
appellant's surviving son informed the RO that his father had 
died, and he attached the death certificate.  In addition, 
the veteran's son queried: "May we please be informed if 
there are death benefits due the deceased?  May we also know 
the status of his request made for the additional benefits 
for his spouse [the appellant], which was also filed 
earlier?"  

The Board determines that it is questionable whether the 
April 2003 inquiry constitutes the submission of an 
"informal" claim within the meaning of 38 C.F.R. § 
3.155(a).  Specifically, the letter took the form of a query 
for information about "if there are death benefits due the 
deceased," rather than benefits for the appellant-widow, and 
about "the status of [the veteran's pre-death] request made 
for the additional benefits for his spouse [the appellant]."  
It could be stated, therefore, that this correspondence, 
while certainly constituting a "communication," under 38 
C.F.R. § 3.155(a), in writing, as required by 38 C.F.R. § 
3.1(p), it did not "identify the benefit sought," that is, 
service connection for cause of the veteran's death.  
Nonetheless, at the May 2007 videoconference hearing, the 
appellant, through her attorney, testified that the intention 
of the April 2003 letter "was . . . to find out what was due 
her," and in "giv[ing] a sympathetic reading to the 
[appellant's] filings," the Board will assume that this 
letter did constitute the submission of an "informal" 
claim.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  
   
Such a finding does not end the inquiry, however.  In order 
for the date of receipt of an informal claim to constitute 
the effective date of a claim, pursuant to the express terms 
of 38 C.F.R. § 3.155(a), the RO needed to have received a 
formal application form for death benefits within one year of 
the date of the RO letter containing such relevant forms, 
that is, in the instant case, on or before May 6, 2004.  

The Board comments that a similar issue arose in Kluttz v. 
Brown, 7 Vet. App. 304 (1994).  In that case, the appellant-
widow had submitted a Statement in Support of Claim (VA Form 
21-4138) requesting DIC benefits.  Citing to 38 C.F.R. § 
3.155(a), the Court of Appeals for Veteran's Claims concluded 
that "even if [this Form] met the requirements for an 
informal claim in that it indicated the appellant's intent to 
apply for death benefits, that same month, VA forwarded an 
application (VA Form 21-534) to the appellant for completion, 
and there is no indication that such application was returned 
to VA within one year after it was sent.  Therefore, a claim 
cannot be considered to have been filed, pursuant to 
paragraph (a) [of § 3.155], as of the date of receipt of the 
[Statement in Support of Claim]."  Id., at 306-07.  

Likewise in the instant case: while the Board assumes that 
the appellant's April 2003 letter constituted an "informal" 
claim (and, as explained below, the RO in May 2003 forwarded 
her the pertinent formal claim application forms, to include 
VA-Form 21-534), the appellant did not timely submit any of 
these formal application forms within one year of the May 
2003 letter.  As such, it cannot be said that she filed a 
"claim" for death benefits in April 2003 for effective date 
purposes, and therefore the effective date of April 4, 2005 
must stand.  See id.   



b. Notice Errors
The appellant has also urged that the May 2003 RO letter was 
confusing in terms of understanding when she should have 
filed an application for DIC benefits.  Hearing Transcript at 
4.  In essence, therefore, she claims that principles of 
equitable tolling should apply to her earlier effective date 
claim because VA provided faulty or unclear notice about 
pertinent filing time-periods.  

In the May 2003 RO letter, which specifically referenced and 
responded to the appellant's April 2003 informal claim, the 
RO provided notice about various available death benefits, to 
include Dependency and Indemnity Compensation (DIC), death 
pension benefits, accrued benefits and burial benefits.  It 
also explicitly informed the appellant that "[i]f you 
believe you qualify or wish a formal determination of you 
entitlement to this benefit please complete and return the 
enclosed VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child . . . ."  In addition, the RO 
enclosed other pertinent application materials, to include VA 
Forms 21-530 (application for burial benefits) and 21-2008 
(application for United States flag for burial purposes).  It 
clearly indicated that the appellant's claim for burial 
benefits only "must be received in this office within two 
years from the date of permanent burial or cremation."  This 
correspondence did not apprise the appellant of any other 
time-period within which she could have filed the remaining 
applications.   

Pursuant to 38 C.F.R. § 3.150(b), "[u]pon receipt of notice 
of death of a veteran," as here, "the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has apparent entitlement to 
pension, compensation, or dependency and indemnity 
compensation."  38 C.F.R. § 3.150(b); accord Westberry v. 
Principi, 255 F.3d 1377, 1380-81 (Fed. Cir. 2001) (outlining 
provisions of § 3.150(b)); Shields, 8 Vet. App. at 350.  The 
Federal Circuit has determined that "apparent entitlement" 
means entitlement that "is discernable from the file that 
the claimant meets the basic eligibility requirements."  
Westberry, supra, at 1382.  In addition, § 3.150(b) requires 
that "[n]otice of the time limit will be included in letters 
forwarding applications for benefits."  38 C.F.R. § 
3.150(b).  

While the Board notes that the RO did receive "notice of 
death of a veteran" by the appellant's April 2003 
correspondence, and will assume that the appellant qualifies 
as a "dependent with apparent entitlement" under § 
3.150(b), it nonetheless determines that the RO had no 
obligation to include "[n]otice of the time limit" for 
filing the DIC claim in its May 2003 letter sent to the 
appellant, as no such "time limit" for filing such a claim 
exists.  Applicable statutory and regulatory provisions 
pertaining to the award of DIC benefits impose no statute of 
limitations or "time limit" for filing for such benefits.  
38 U.S.C.A. §§ 1310, 5110(d); 38 C.F.R. § 3.400(c)(2).  That 
is, these provisions do not establish any time bar to the 
eligibility for such benefits based on when a claimant files 
a claim.  See Andrews v. Principi, 351 F.3d 1134, 1137-38 
(Fed. Cir. 2003);  38 U.S.C.A. § 5110(d).  Instead, a 
claimant, such as the appellant, could submit a DIC claim at 
any time after the veteran's death, and § 5110(d) and § 
3.400(c)(2) merely set forth the provisions addressing when 
benefits, if granted, may begin.  Andrews, supra, at 1138.  
In this regard, therefore, the appellant "asks [the Board] 
to waive the express statutory requirements for an earlier 
effective date for [DIC], which [the Board] cannot do."  
Andrews, supra, at 1318.  In addition, the principle of 
equitable tolling in this circumstance, where no statute of 
limitations exists, does not apply.  See id. ("the 
principles of equitable tolling . . . are not applicable to 
the time period in § 5110(b)(1) [addressing effective date 
for disability compensation]").  

Moreover, under the General Instructions portion of the VA 
Form 21-534, Application for DIC benefits, which the 
appellant received, it expressly states that "[u]nless a 
claim for dependency and indemnity compensation or death 
pension is filed within one year from the date of the 
veteran's death, that benefit is not payable from a date 
earlier than the date the claim is received in the VA."  
Accordingly, the appellant, in fact received notice of the 
possible effective dates VA would assign for such benefits 
and how her time of filing for said benefits could impact 
that date.     

In addition, the Board also determines that VA had no 
separate or distinct duty to notify the appellant about the 
one-year time period under 38 C.F.R. § 3.155(a) within which 
the RO must have received a formal claim application in order 
for the appellant to receive the benefit of an effective date 
from the date VA received her informal claim.

As noted by the United States Court of Appeals for the 
Federal Circuit, "'[s]tatutory interpretation begins with 
the language of the statute, the plain meaning of which we 
derive from its text and its structure.'"  Myore v. 
Nicholson, 489 F.3d 1207, 1211 (Fed. Cir. 2007) (quoting 
McEntee v. Merit Sys. Prot. Bd., 404 F.3d 1320, 1328 
(Fed.Cir.2005)); Trilles v. West, 13 Vet. App. 314, 321 
(2000) (recognizing that "[t]he starting point in 
interpreting a statute is examining the language itself, for 
'if the intent of Congress is clear, that is the end of the 
matter," and that ascertaining plain meaning requires the 
examination of "the specific language at issue and the 
statute's overall structure").  Thus, "[i]f the statutory 
language is clear and unambiguous, the inquiry ends with the 
plain meaning."  Myore, supra. (quoting Roberto v. Dep't of 
the Navy, 440 F.3d 1341, 1350 (Fed.Cir.2006)).  An 
adjudicating body will "construe a regulation in the same 
manner as [it] construe[s] a statute, by ascertaining its 
plain meaning."  Tesoro Haw. Corp. v. United States, 405 
F.3d 1339, 1346 (Fed. Cir. 2005).  

In the instant case, a literal and plain reading of § 
3.155(a) discloses no distinct or separate notification 
requirement of the one-year time period within which a 
claimant must submit a formal application in order to secure 
the date of the informal claim as the proper effective date, 
but merely mandates that in order for an effective date to 
attach to the date of the informal claim, a formal 
application must have been "received within 1 year" of the 
VA notification letter providing a claimant with pertinent 
formal application forms.  38 C.F.R. § 3.155(a).  This 
regulation makes no mention of any accompanying duty of VA to 
inform the claimant about that specific one year window.  

In addition, had the drafters of the regulation intended to 
include such a notification requirement for this one-year 
filing period, they certainly knew of how to do so, as 
demonstrated by other provisions in Title 38, namely § 
3.150(b).  As recited above, in that regulation, VA has 
explicitly directed that "[n]otice of the time limit will be 
included in letters forwarding applications for benefits."  
38 C.F.R. § 3.150(b) (emphasis added).  The United States 
Supreme Court has recognized that "'when the legislature 
uses certain language in one part of the statute and 
different language in another, the court assumes different 
meanings were intended.'"  Sosa v. Alvarez-Machain, 542 U.S. 
692, 711 n.9 (2004), citing 2A N. Singer, Statutes and 
Statutory Construction § 46:06, p. 194 (6th rev. ed. 2000); 
accord Ad Hoc Committee of AZ-NM-TX-FL Producers of Gray 
Portland Cement v. United States, 13 F.3d 398, 401 
(Fed.Cir.1994) ("It is well established that where Congress 
has included specific language in one section of a statute 
but has omitted it from another, related section of the same 
Act, it is generally presumed that Congress intended the 
omission").  Thus, had VA intended to incorporate a distinct 
notification duty relating to the one-year formal claim 
filing period under § 3.155(a), it likely would have done so 
explicitly, as it has in § 3.150(b).  In light of the plain 
language of § 3.155(a), which does not include a time-for-
filing a formal claim notification requirement as well as the 
explicit provisions in analogous regulations requiring such a 
time-limit notification, the Board determines that the RO had 
no duty to apprise the appellant of the one-year period 
within which it must have received her death benefits 
application forms in order to secure an effective date as the 
date of her informal claim.    

The Board thus concludes that the effective date of April 4, 
2005 must stand.



ORDER

An earlier effective date prior to April 4, 2005 for the 
grant of service connection for cause of the veteran's death 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


